                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION

                                         NO. 5:20-CV-139-FL


 CHRISTOPHER MCKAY,           )
                              )
                Plaintiff,    )
                              )
     v.                       )
                                                                      ORDER
                              )
 EXPERIS US INC. and MANPOWER )
 GROUP US INC,                )
                              )
                Defendants.   )



       This matter is before the court on plaintiff’s motion to remand (DE 13). The motion has

been briefed fully, and in this posture, the issues raised are ripe for ruling. For the following

reasons, plaintiff’s motion is denied.

                                 STATEMENT OF THE CASE

       Plaintiff commenced this action in Wake County Superior Court on February 26, 2020,

asserting state law claims of breach of contract and failure to pay wages in violation of the North

Carolina Wage and Hour Act, N.C. Gen. Stat. § 95-25.1, et seq. (“NCWHA”). Plaintiff seeks

damages, including liquidated damages, as well as costs, attorneys’ fees, and pre-judgment and

post-judgment interest.

       Defendants filed a notice of removal in this court on April 3, 2020, asserting diversity

jurisdiction on the basis that “the parties are citizens of different states and the amount in

controversy exceeds $75,000.00, exclusive of costs and interests.” (DE 1 ¶ 3). Plaintiff filed the

instant motion to remand for lack of subject matter jurisdiction on May 4, 2020. Defendants




           Case 5:20-cv-00139-FL Document 21 Filed 07/16/20 Page 1 of 7
responded in opposition to plaintiff’s motion to remand on May 26, 2020, relying upon a

declaration of Christopher Blake (“Blake”), an attorney practicing law in Raleigh, North Carolina.

Plaintiff replied in support of remand on June 9, 2020.

                                        STATEMENT OF FACTS

        The facts alleged in the complaint may be summarized as follows. Plaintiff is a citizen and

resident of Wake County, North Carolina. (Compl. (DE 1-4) ¶ 1). Defendant Experis US Inc.

(“Experis”), a Wisconsin corporation with its principal place of business in Wisconsin, employed

plaintiff from February 6, 2012, until July 13, 2019, first as a Business Development Manager in

Philadelphia, Pennsylvania, and most recently as Managing Director in Raleigh, North Carolina.

(Id. ¶¶ 2, 4). Defendant Manpower Group US Inc. (“Manpower”), a Wisconsin corporation with

its principal place of business in Wisconsin, compensated plaintiff for his work efforts, as reflected

on plaintiff’s pay statements. (Id. ¶ 3).

        While employed by defendant Experis, plaintiff received a base salary, as well as an auto

allowance. (Id. ¶ 5). In addition, plaintiff was eligible for incentive compensation under defendant

Experis’s 2019 plan, which provided “incentives are earned and paid on an individual stand-alone

quarterly basis.” (Id.). According to plaintiff’s complaint, his work efforts in 2019 were

exemplary, and he earned an incentive bonus of at least $19,532.42 for his work in the second

quarter of 2019, which spanned from March 25, 2019, until June 23, 2019. (Id. ¶¶ 6, 10). However,

when he was terminated on July 13, 2019, he had not received his second quarter incentive bonus.

(Id.).1 Plaintiff further alleges that defendants have paid second quarter bonuses to its remaining

employees. (Id. ¶ 9).



1
           Following his termination, the next regular pay date was July 25, 2019, and payment of quarterly bonuses
for the second quarter of 2019 were calculable on June 30, 2019, and due for deposit into his account on August 22,
2019. (Compl. DE 1-4) ¶ 6).

                                                        2

            Case 5:20-cv-00139-FL Document 21 Filed 07/16/20 Page 2 of 7
       Additionally, plaintiff alleges defendants have an established policy of providing at least

two weeks’ severance compensation “in lieu of notice.” (Id. ¶ 7). Under this policy, plaintiff

estimates defendants owe him at least $5,638.46. (Id. ¶ 10). Plaintiff has made several demands

for payment of his “in lieu of notice” compensation and his incentive bonus, but defendants have

failed to pay him these amounts. (Id. ¶¶ 8, 12).

                                    COURT’S DISCUSSION

A.     Standard of Review

       In any case removed from state court, “[i]f at any time before final judgment it appears that

the district court lacks subject matter jurisdiction, the case shall be remanded.” 28 U.S.C. §

1447(c). “The burden of establishing federal jurisdiction is placed upon the party seeking

removal.”    Mulcahey v. Columbia Organic Chemicals Co., 29 F.3d 148, 151 (4th Cir. 1994).

“Because removal jurisdiction raises significant federalism concerns, [the court] must strictly

construe removal jurisdiction.” Id. “If federal jurisdiction is doubtful, a remand is necessary.”

Id.; see Common Cause v. Lewis, 956 F.3d 246, 252(4th Cir. 2020) (recognizing the court’s “duty

to construe removal jurisdiction strictly and resolve doubts in favor of remand”) (quoting Palisades

Collections LLC v. Shorts, 552 F.3d 327, 336 (4th Cir. 2008)).

B.     Analysis

       Plaintiff argues that remand is required because diversity jurisdiction asserted upon

removal is lacking.

       This court has diversity jurisdiction over civil actions “where the matter in controversy

exceeds the sum or value of $75,000, exclusive of interest and costs, and is between . . . citizens

of different States[.]” 28 U.S.C. § 1332(a)(1). Here, it is undisputed that the parties are diverse,

as plaintiff is a citizen of North Carolina and defendants are citizens of Wisconsin. Therefore, the



                                                   3

            Case 5:20-cv-00139-FL Document 21 Filed 07/16/20 Page 3 of 7
issue presented by this case is whether the jurisdictional amount in controversy requirement is

satisfied.

        As defendants seek removal, they must “prove by a preponderance of the evidence that the

amount in controversy exceeds the jurisdictional minimum.” Francis v. Allstate Ins. Co., 709 F.3d

362, 369 (4th Cir. 2013). Moreover, “[c]ourts generally determine the amount in controversy by

reference to the plaintiff’s complaint.” JTH Tax, Inc. v. Frashier, 624 F.3d 635, 638 (4th Cir.

2010) (citing Wiggins v. N. Am. Equitable Life Assur. Co., 644 F.2d 1014, 1016 (4th Cir. 1981)).

Finally, courts determine the amount in controversy “at the time the action is filed.” Porsche Cars

N. Am., Inc. v. Porsche.net, 302 F.3d 248, 255–56 (4th Cir. 2002).

        Here, plaintiff seeks $5,638.46 as “in lieu of notice” compensation, $19,532.52 as incentive

compensation, and $25,170.98 in liquidated damages under N.C. Gen. Stat. § 95-22.22. (Compl.

(DE 1-4) ¶¶ 10, 19). Thus, in total, plaintiff seeks $50,341.96, which is $24,658.04 less than the

jurisdictional threshold. Nevertheless, defendants argue, and plaintiff denies, that the amount in

controversy exceeds $75,000, in light of plaintiff’s request for attorneys’ fees under North Carolina

General Statute § 95-25.22(d).

        In general, “attorneys’ fees are not included in the amount-in-controversy calculation, but

courts have created two exceptions to this rule: (1) if the fees are provided for by contract; or (2)

if a statute mandates or allows payment of attorneys’ fees.” Francis, 709 F.3d at 368. In the instant

action, the second exception applies, since North Carolina General Statute § 95-25.22(d)

authorizes the payment of reasonable attorneys’ fees. See N.C. Gen. Stat. § 95-25.22(d)

        Having found that attorneys’ fees are properly includable in the amount in controversy

calculation, the court turns to consider whether reasonable attorneys’ fees in this action will exceed

$24,658.04. Arguing in the affirmative, defendants proffer declaration of Blake, an attorney



                                                  4

             Case 5:20-cv-00139-FL Document 21 Filed 07/16/20 Page 4 of 7
practicing law in Raleigh, North Carolina, wherein Blake indicates that attorneys in the Raleigh

area, who have approximately 25 years of experience, bill at least $300.00 per hour while litigating

claims for unpaid wages under the NCWHA. (Blake Decl. (DE 16-1) ¶ 4). In light of this

declaration, defendants calculate that plaintiff’s attorneys, who have 23 and 27 years of experience,

would need to bill 83 hours, at a rate of $300.00 per hour, in order to earn $24,658.05 in attorneys’

fees. Defendants argue plaintiff’s attorneys will likely expend twice that much time litigating the

instant matter, considering the need to propound discovery requests, conduct depositions, brief

dispositive motions, and prepare for trial.

        Where defendants’ attorneys’ fee estimate is reasonable, the court finds that defendants

have shown by a preponderance of the evidence that the amount in controversy requirement

exceeds $75,000. See Francis, 709 F.3d at 368 (affirming district court’s use of “experience and

common sense” to estimate the amount of attorneys’ fees properly includable in the amount in

controversy); see also Johnston v. Schwan’s Home Serv., Inc., No. 1:09-CV-211, 2009 WL

1795301, at *2 (M.D.N.C. June 24, 2009) (“Defendant has submitted an affidavit from . . . an

attorney . . . stating that he expects that . . . Plaintiff’s counsel would have an hourly billing rate of

at least $300.00 per hour. Defendant then calculates that Plaintiff’s counsel would only need to

bill 73 hours to surpass the $21,890 in attorney’s fees needed to raise the amount in controversy

to more than $75,000. This calculation appears reasonable.”).

        However, plaintiff argues that defendants’ attorneys’ fees estimate is too speculative to be

included in the amount in controversy, relying upon Bartnikowski v. NVR, Inc., 307 F. App’x 730,

735 (4th Cir. 2009). In Bartnikowski, the Fourth Circuit held the defendant did not satisfy the

amount in controversy requirement for federal removal jurisdiction under the Class Action




                                                    5

           Case 5:20-cv-00139-FL Document 21 Filed 07/16/20 Page 5 of 7
Fairness Act, where defendant’s estimates of damages and attorneys’ fees were “pure speculation.”

307 F. App’x at 736, n.12.

         Bartnikowski, however, is inapposite for several reasons. First, in Bartnikowski, the

amount in controversy needed to exceed $5,000,000.00, a significantly steeper amount than is

required in the instant action. 307 F. App’x at 734. Second, in Bartnikowski, plaintiffs did not

specify the amount of damages they were seeking in their complaint; thus, defendant was forced

to estimate the entire amount in controversy, not just the attorneys’ fees, and it relied on

assumptions unsupported by the record to do so. 307 F. App’x at 732–735. Here, in contrast,

plaintiff has alleged a specific amount of damages in his complaint, leaving only the attorneys’

fees amount unspecified. Third, Bartnikowski involved a putative class action. 307 F. App’x at

732. In consequence, on the date the complaint was filed, the number of potential plaintiffs, and

thus the amount of time plaintiffs’ counsel would need to expend litigating their claims, was an

unknown variable. Here, in contrast, the contours of the action are already defined, rendering

defendants’ attorneys’ fee estimate more reliable. Thus, Bartnikowski does not compel remand

here.2

         In support of remand, plaintiff also relies on Can-Dev, ULC v. SSTI Brewster Brampton,

LLC, No. 1:15-CV-1060, 2016 WL 8467196, at *3 (M.D.N.C. Sept. 12, 2016), a case where the

court held defendant could not “rely on Plaintiff’s request for attorneys’ fees to buttress its

argument that the amount in controversy exceeds the $75,000 jurisdictional threshold.” However,

Can-Dev is instructively distinguishable, where the plaintiff in that case was suing under the North



2
           Plaintiff also argues that because he brings only two claims, a breach of contract claim and a claim for unpaid
wages under the NCWHA, this case is relatively straightforward. However, “where this action involves federal
jurisdiction, contract interpretation, and choice of law issues . . [t]he complexity of the case is sufficient to establish
that it is more likely than not that the attorney’s fees likely to be incurred . . . will exceed the jurisdictional threshold.”
Francis, 709 F.3d at 369. Moreover, Blake’s declaration specifically addressed the average billing rate for litigating
claims under the NCWHA. (See Blake Decl. (DE 16-1) ¶ 4).

                                                              6

              Case 5:20-cv-00139-FL Document 21 Filed 07/16/20 Page 6 of 7
Carolina Declaratory Judgment Act, a statute that does not require or authorize an award of

attorneys’ fees as a substantive right. 2016 WL 8467196, at *3. Thus, the court held that attorneys’

fees could not be included in the amount in controversy. Id. Here, in contrast, plaintiff is suing

under the NCWHA, which authorizes attorneys’ fees as a substantive right. See N.C. Gen. Stat. §

95-25.22(d).3

         In sum, where defendants have shown by a preponderance of the evidence that the

jurisdictional amount in controversy requirement has been satisfied, the court has jurisdiction over

the instant matter, and plaintiff’s motion to remand is denied.4

                                                  CONCLUSION

         Based on the foregoing, plaintiff’s motion to remand (DE 13) is DENIED.

         SO ORDERED, this the 16th day of July, 2020.




                                                                           _____________________________
                                                                           LOUISE W. FLANAGAN
                                                                           United States District Judge




3
         Additional cases relied on by plaintiff, Arthur v. Homesite Ins. Co., No. 2:16-CV-00150, 2016 WL 1717222
(S.D.W. Va. Apr. 28, 2016) and Capstone Elder Planning Grp., Inc. v. Midland Nat. Life Ins. Co., No. 5:07-CV-328
F, 2009 WL 21512, at *2 (E.D.N.C. Jan. 2, 2009), are also distinguishable, where defendants in those cases did not
support their attorneys’ fees estimates with affidavits, leaving the court to speculate as to the proper amount.


4
         In support of remand, plaintiff points to his request for $1,500 in attorneys’ fees in a demand letter sent by
counsel, which is attached to his complaint. However, that letter was dated September 9, 2019, approximately five
months before plaintiff filed his complaint. (See Compl., Ex. A (DE 1-4)). Thus, at that point, plaintiff’s
representation required considerably less time and expense than will be required to litigate the instant matter, rendering
$1,500 an inadequate estimate of attorneys’ fees.

                                                            7

             Case 5:20-cv-00139-FL Document 21 Filed 07/16/20 Page 7 of 7
